Citation Nr: 1746839	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO. 13-11 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a recurrent right hand disorder, to include injury residuals, crushed fingers, and arthritis.

2. Entitlement to service connection for a recurrent left hand disorder, to include injury residuals and crushed fingers.

3. Entitlement to service connection for a scar, residual of treatment for a recurrent right hand disorder, to include as secondary to the service-connected recurrent right thumb injury residuals, including distal phalanx osteomyelitis.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs




ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980 and October 1980 to April 1992. The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA). Jurisdiction over the matter currently rests in Chicago, Illinois.

Although notified in May and June 2016, the Veteran failed to appear, without explanation, for a June 2016 Board hearing. As he has not asked that the hearing be rescheduled, his request for a hearing is considered withdrawn. C.F.R. §20.702(d) (2016).  In July 2016, the Board remanded claims for service connection for recurrent right and left hand disorders for further development of the evidence. That has been accomplished to the extent possible, and the case has been returned for further appellate consideration. Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Pursuant to Clemons, the Board has modified the Veteran's claim to encompass all disorders raised by the record. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the . . . [Veteran's] description of the claim; the symptoms the . . . [Veteran] describes; and the information the . . . [Veteran] submits or that the Secretary obtains in support of that claim").

FINDINGS OF FACT

1. The Veteran injured his right index finger during his active service.

2. The competent and credible evidence establishes that the Veteran's recurrent right hand disorder, to include injury residuals, crushed fingers, and arthritis, is related to his service.  
3. The Veteran does not have a recurrent left hand disorder, to include injury residuals and crushed fingers.

4. The competent and credible evidence establishes that the Veteran's scar, residual of treatment for a recurrent right hand disorder, is related to his service-connected recurrent right thumb injury residuals.


CONCLUSIONS OF LAW

1. The criteria for a grant of service connection for a recurrent right hand disorder, to include injury residuals, crushed fingers, and arthritis, have been met. 38 U.S.C. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

2. The criteria for a grant of service connection for a recurrent left hand disorder, to include injury residuals and crushed fingers, have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

3. The criteria for a grant of service connection for a scar, residual of treatment for a recurrent right hand disorder, as secondary to the service-connected recurrent right thumb injury residuals, have been met. 38 U.S.C. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to notify and assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).
There is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). In February 2009, the RO mailed the Veteran a VCAA letter detailing the evidentiary requirements of a service connection claim, the evidence that the Veteran should send to VA, and VA's responsibilities to assist the Veteran. Furthermore, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. §5103A (c)(2). All records pertaining to the conditions at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).

With regard to the duty to assist, the Veteran's available service treatment records (STRs) and available post-service treatment records have been secured to the extent possible. Pursuant to the Board's July 2016 remand, the RO obtained records from Supreme Headquarters Allied Powers Europe (SHAPE). Further, the RO sent the Veteran a letter asking him to complete and return an enclosed VA Form 21-4142, Authorization and Consent to Release Information, so that it could obtain additional treatment records. See February 2017 correspondence. The RO did not receive a response from the Veteran. The Board emphasizes that "the duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In addition, the Veteran was afforded a VA medical examination in March 2017. The Board finds that the opinion obtained is adequate. The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records. The examiner also provided a detailed rationale for the opinion rendered. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Neither the Veteran nor the representative has challenged the adequacy of the examination obtained. Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining treatment records and a VA examination, has been met. 38 C.F.R. § 3.159(c)(4) (2016).

Legal Criteria & Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Service connection for certain chronic diseases, including arthritis, will be presumed if they are manifest to a compensable degree within one year following active service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. In cases of chronic diseases, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).

Alternatively, service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2016).  In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Allen v. Brown, 8 Vet. App. 374 (1995).  

In relevant part, 38 U.S.C.A. § 1154 (a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"); & Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay testimony is competent to establish the presence of observable symptomatology). Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible. Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. 
§ 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that he is entitled to service connection for a recurrent right hand disorder, to include injury residuals, crushed fingers, and arthritis. In addition, he contends that he is also entitled to service connection for a recurrent left hand disorder, to include injury residuals and crushed fingers. Specifically, the Veteran draws attention to an injury he suffered to his right hand thumb and fingers while moving furniture during his active service. See April 2013 VA Form 9.
According to available STRs, the Veteran underwent an enlistment examination in May 1977. See May 1977 Report of Medical Examination. No abnormalities of either hand were reported. In August 1988, the Veteran presented to a medical unit complaining of an infected right thumb. See August 1988 medical report record (STR). The Veteran reported that he injured his right thumb while moving furniture 2 years prior, resulting in a subungual hematoma. He also reported having throbbing pain and discomfort for approximately one and a half years since. Id. He was treated with drainage and curettage and was diagnosed with osteomyelitis of the distal phalanx of the right thumb.

In February 1989, the Veteran presented to the health clinic with complaints relating to his right thumb. See February 1989 progress note (STR). Physical examination of his right hand showed a partial nail removal of the index finger. 

The Veteran presented to the health clinic again in November 1991. See November 1991 progress note (STR). He reported that a dog leash caught his left thumb, causing pain and swelling. The physician gave an impression of "ST injury of the left thumb." Id. An undated progress note also reported a ganglion cyst of the left hand while in service. A separation examination report was not available for review.

In July 2001, a VA bone scan revealed osteomyelitis involving the distal phalanx of the right index finger. See July 2001 VA bone scan report. An imaging study of the right hand also revealed minimal degenerative changes at the first carpometacarpal joint. See July 2001 VA radiology report. 
The Board granted service connection for recurrent right thumb injury residuals in a July 2016 decision. In the decision, the Board based its grant of service connection on the in-service injury to the Veteran's right thumb reported in the August 1988 medical report record.

Most recently, in March 2017, the Veteran underwent a VA examination to evaluate the etiology of his claimed recurrent right and left hand disorders. See March 2017 Hand and Finger Conditions Disability Benefit Questionnaire. During the examination, the Veteran reported functional limitations as a result of his recurrent right hand disorder, including an inability to engage in fine motor movements, including buttoning his shirt, picking his nose, and turning a bolt. The Veteran also reportedly denied injuring his left hand or having residuals of a left hand injury. Id. According to the examiner, there was no objective evidence of a diagnosis relating to the Veteran's left hand. Range of motion (ROM) testing of both hands revealed a normal ROM and with no pain. However, the examiner found that pain significantly limited the functional ability of the right hand with repeated use. No muscle atrophy or ankylosis of either hand was noted. In addition, the examiner determined that the hand grip strength of both hands was normal. She further reported the presence of s scar of the right thumb related to the treatment of his service-connected recurrent right thumb injury residuals.

In her report, the examiner concluded that there was no current diagnosis of any disability of the left hand. See March 2017 Hand and Finger Conditions Disability Benefit Questionnaire. Simultaneously, the examiner concluded that STRs reflected that the Veteran's right index finger injury is at least as likely as not due to his documented in service trauma or otherwise originated during active service. She cited to the February 1989 progress note reporting osteomyelitis and the partial nail removal of the right index finger and reiterated that, the Veteran injured his right index finger in the same incident in which he injured his now service-connected right thumb. 

Upon review of the record, the Board finds, first, that the competent and credible evidence establishes that the Veteran's recurrent right hand disorder, to include injury residuals, crushed fingers, and arthritis, is related to his service-connected recurrent right thumb injury residuals. The March 2017 VA examination reported pain with repetitive use and functional limitations of the right hand. In addition, STRs clearly reflect that the in-service injury to the Veteran's right thumb also resulted in partial nail removal of the right index finger. For that reason, the examiner concluded that his right index finger injury is directly related to his service-connected right thumb injury. Further, the Board finds that the evidence establishes a nexus between the service-connected recurrent right thumb injury residuals and the diagnosed right thumb scar. The March 2017 VA examination reported the presence of a scar of the right thumb and determined that it was related to the treatment he received for his in-service right thumb injury. See 38 C.F.R. § 3.310. The Veteran's STRs also reflect that he underwent drainage and curettage for his right thumb. There is no evidence to doubt the credibility of the VA examiner or of the in-service medical findings. Accordingly, the criteria of service connection for a recurrent right hand disorder and a scar, residual of treatment for a recurrent right hand disorder, have been met.

In contrast, the Board finds that the criteria for a grant of service connection for a recurrent left hand disorder, including injury residuals and crushed fingers, have not been met. The March 2017 VA examination reported no objective evidence of any signs of a disability involving the left hand. Moreover, during the examination, the Veteran reported that he did not have an injury, pain, or other symptoms of the left hand. See March 2017 Hand and Finger Conditions Disability Benefit Questionnaire. While STRs reflect an in-service injury of the left thumb and a ganglion cyst of the left hand, there is no evidence of residuals that would support a current diagnosis at any time during the current appeal period. 

In so finding, the Board notes that the existence of a current disability at any time during the current appeal period is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary). Evidence must show that, at some time during the current appeal period, the Veteran has the disability for which benefits are being claimed. Here, however, as noted above, the evidence does not establish that, at any time during the current appeal period, the Veteran experienced a recurrent left hand disorder. In this regard, the Board notes that Congress has specifically limited service connection to instances where there is current disability (during the current appeal period) that has resulted from disease or injury. 38 U.S.C.A. § 1110. In the absence of a current disability during the current appeal period, the analysis ends, and the claim for service connection for recurrent left hand disorder, to include injury residuals and crushed fingers, cannot be granted. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim of entitlement to service connection a recurrent left hand disorder, to include injury residuals and crushed fingers, that doctrine is not applicable. See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a recurrent right hand disorder, to include injury residuals, crushed fingers, and arthritis, is granted.

Entitlement to service connection for a recurrent left hand disorder, to include injury residuals and crushed fingers, is denied.

Entitlement to service connection for a scar, residual of treatment for a recurrent right hand disorder, as secondary to the service-connected recurrent right thumb injury residuals, is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


